FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-40479286 (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 915-2446 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 2,269,648 shares of common stock, par value $.001 per share, outstanding as of November 12, 2014. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): 1 Index to Condensed Consolidated Financial Statements F-1 Condensed Consolidated Balance Sheets, September 30, 2014 and December 31, 2013 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Three and Nine months Ended September 30, 2014 and 2013 (Unaudited) F-3 Condensed Consolidated Statements of Shareholders’ Deficit for the Nine months Ended September 30, 2013 and 2014 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2014 and 2013 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item4A. Controls and Procedures 7 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item6. Exhibits 9 Signatures 12 Table of Contents Item1. Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended September 30, 2014 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2013. 1 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 and 2013 ACQUIRED SALES CORP. AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets, September 30, 2014 andDecember 31, 2013 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) F-3 Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2013 and 2014 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 F-1 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Due from sale of subsidiary - Prepaid expenses - Total Current Assets Note Receivable - Interest Receivable Total Assets $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current Liabilities Trade accounts payable $ $ Obligation under stock repurchase - TotalLiabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; none outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized; 2,269,648 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ F-2 Table of Contents For the Three Months Ended For the Nine Months Ended September 30, September 30, Selling, General and Administrative Expense $ ) $ ) $ ) $ ) Interest Income - - Other Income - - Loss from Extinguishment of Debt - - - ) Interest Expense - - - ) Loss from Contining Operations ) Gain ( Loss) on Disposal of Discontinued Operations ) Income( Loss)from Discontinued Operations - ) - Net Income (Loss) $ ) $ ) $ ) $ Basic and DilutedEarnings (Loss) per Share Continuing Operations $ ) $ ) $ ) $ ) Discontinued Operations ) Net Income ( Loss) $ ) $ ) $ ) $ F-3 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Shareholders' Shares Amount Capital Deficit Equity Balance, December 31, 2012 $ $ $ ) $ ) Stock issued in debt extinguishment 83 - Net Income - - - Balance, September, 30, 2013 $ $ $ ) $ Balance, December 31, 2013 $ $ $ ) $ Net loss - - - ) ) Balance, September, 30, 2014 $ $ $ ) $ F-4 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile income (loss) to net cash used in operating activities: Income from discontinued operations ) ) Loss from extinguishment of debt - Changes in operating assets and liabilities: Prepaid expenses ) - Accrued interest receivable ) - Accounts payable ) Accrued compensation - ) Net cash used inoperating activities of continuing operations ) ) Net cash provided by (used in) operating activities of discontinued operations ) Net cash used inoperating activities ) ) Cash Flows from Investing Activities Proceeds from sale of discontinued operations, net of cash sold Note Receivable ) - Restricted cash - ) Net cash provided byinvesting activities of continuing operations Net cash used ininvesting activities of discontinued operations - ) Net cash provided byinvesting activities Cash Flow from Financing Activities Proceeds from borrowing under related party note payable - Payment of principal on related party note payable ) - Payments on notes payable - ) Payments on notes payable - related parties - ) Payment of obligation under stock repurchase ) - Net cash used in financing activities of continuing operations ) ) Net Increase in Cash Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ F-5 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Nine Months Ended September 30, Supplemental Cash Flow Information Cash paid for interest $
